                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States Steel Corporation,                           Civ. No. 19-2354 (SRN/BRT)

               Plaintiff,

 v.
                                                                ORDER
 Glacier Park Iron Ore Properties, LLC,

               Defendant.


       The Court is in receipt of Plaintiff United States Steel Corporation’s Motion to

Seal Complaint Pursuant to Local Rule 5.6(e). (Doc. No. 3.)

       IT IS HEREBY ORDERED that the Complaint (Doc. No. 1) be temporarily

sealed pursuant to Local Rule 5.6. Counsel for both parties are directed to meet and

confer on this matter and file a Joint Motion Regarding Continued Sealing pursuant to

Local Rule 5.6(d)(2). That joint motion is due no later than 14 days after the notice of

appearance of counsel for the Defendant.




Date: August 28, 2019
                                                         s/ Becky R. Thorson
                                                        BECKY R. THORSON
                                                        United States Magistrate Judge
